Order denying defendant’s motion to vacate the service of the summons and complaint and decline jurisdiction reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. There are no facts shown herein warranting the retaining of jurisdiction of this case. (Douglas v. New York, New Haven & Hartford R. R. Co., 223 App. Div. 782; Larrive v. Prince Line, Ltd., 224 id. 764.) Facts of the character contained in Murnan v. Wabash Railway Co. (246 N. Y. 244) are not present in this record. Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ., concur.